Exhibit 32.2 COLLECTORS UNIVERSE, INC. Annual Report on Form 10-K for the Year Ended June 30, 2009 CERTIFICATION OF PERIODIC REPORT Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 The undersigned, who is the Chief Financial Officer of Collectors Universe, Inc. (the “Company”), hereby certifies that (i)the Annual Report on Form10-K for the year ended June 30, 2009, as filed by the Company with the Securities and Exchange Commission (the “Report”), to which this Certification is an Exhibit, fully complies with the applicable requirements of Section13(a) and 15(d) of the Exchange Act; and (ii)the information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:September 3, 2009 /s/JOSEPH J. WALLACE Joseph J. Wallace Chief Financial Officer A signed original of this written statement required by Section 906 has been provided to Collectors Universe, Inc. and will be retained by Collectors Universe, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
